--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS AGREEMENT made on  February 12, 2009


BETWEEN:
EXCELARON LLC a company incorporated in the State of California and having its
principal executive office at 1075 Court Street, Suite 207, San Luis Obispo,
California, United States of America ("Company")



AND
MOGUL ENERGY INTERNATIONAL INC a company having its principal executive office
at 201 47 Colborne St, Toronto, Ontario, Canada (“Mogul”)



RECITAL:


The Company has agreed to permit Mogul to subscribe for a 40% Members Percentage
Interest in the Company in consideration of the Capital Contribution by Mogul to
the Company of US$2,300,000 (which monies the Company shall use to acquire and
develop the Californian Leases (defined below) for the benefit of all Members
and to repay the shareholder loan in accordance with clause 6) on and subject to
the following terms and conditions.


THE PARTIES AGREE:


1.
DEFINITIONS AND INTERPRETATION



To the extent that any terms which are defined in the Company’s Operating
Agreement are used in this Agreement, they shall have the same meaning as in the
Operating Agreement.


“California Leases” means the petroleum and natural gas lease or permits the
members and Mogul have agreed to cause the Company to acquire in California USA
for the development thereof by the Company.


2.
SUBSCRIPTION AND PAYMENT



Mogul agrees to subscribe for a 40% Member’s Percentage Interest in the Company
by the payment of a Capital Contribution in the sum of US$2,300,000 as follows:


(a)
US$175,000 within 24 hours of the mutual execution of this Agreement;



(b)
US$275,000 on 15 April 2009;



(c)
US$500,000 on 1 June 2009;



(d)
US$500,000 on 1 August 2009; and



(e)
US$850,000 on 1 October 2009.



3.
COMPLETION



The 40% Member’s Percentage Interest in the Company referred to in the Recitals
shall be issued to Mogul upon payment of the first installment of Capital
Contributions referred to in Clause 2(a).  The Parties will obtain:

 
 

--------------------------------------------------------------------------------

 

(a)
Any contractual consent relating to this Agreement and any consent or agreement
from any persons to the performance of this Agreement necessary or desirable to
prevent default invalidation or a prejudicial effect in relation to any
agreement created or property held by Excelaron;



(b)
Any Government consent relating to this Agreement;



(c)
Any securities legislation compliance certificates that may be required for
Mogul’s purchase of the Member’s Percentage Interest, which Mogul shall approve,
sign, and deliver as such legislation may require;



(d)
If necessary the execution of an agreement by Barisan Energy Limited, W Devine
(or his approved transferee) and Australian Oil Company No. 2 Pty Limited to
give effect to amendments of the Operating Agreement required in accordance with
Clause 9 below; and



(e)
To the extent the loan outstanding from the Company to AOC comprises short term
indebtedness of the Company confirmed by its having accepted as payable,
invoices from AOC for fees for services, the Managers shall have so confirmed
such debt, and have issued one or more evidences of such indebtedness to AOC in
respect therof.



The Parties will use their best endeavours to achieve contract completion by not
later than 12 February 2009.


4.
NON PERFORMANCE



If for any reason Mogul fails to make any Capital Contribution payment required
under Clause 2 of this Agreement Excelaron may at its election:


(a)
Deliver a Notice of Default to Mogul that shall have been pre-approved by
Australian Oil Company Limited and which Notice shall so certify, therein
providing Mogul with 15 business days from receipt thereof by Mogul to commence
to resolve or settle the alleged default;



(b)
Deliver to Mogul a Notice of Termination of this Agreement if after 15 business
days following Mogul’s receipt of a Members Notice of Default Mogul does not
commence to resolve or settle the alleged default set out in a Notice of Default
issued per (a) above or such default is not resolved or settled within a further
10 business days;



(c)
If Mogul, receives a Notice of Termination of this Agreement and such has been
approved by Australian Oil Company Limited, the following shall be the exclusive
remedies of the Members of the Company and the consequences arising therefrom:


 
2

--------------------------------------------------------------------------------

 

(i)
the Member’s Percentage Interest Mogul shall have subscribed for in the Company
shall be amended to be a 2.00% Member’s Percentage Interest for each
US$250,000.00 Mogul shall have already paid to the Company up to $1,000,000;
(and part thereof as applicable);  and a 5% Member’s Percentage Interest for
each US$250,000.00 Mogul shall have already paid to the Company in an amount
greater than $1,000,000 (and part thereof as applicable);



(ii)
Irrespective of that which may become Mogul’s Member’s Percentage Interest upon
its completion of delivery of Capital Contributions hereunder, all other
Members’ Percentage Interests shall be reduced from those Members’ Percentage
Interest as they existed prior to the effective date of this Agreement to Mogul
Member’s Percentage Interest, and relate one to the other in the proportions
Barisan 4:  UHC 21:  AOC 35;



(iii)
despite the agreed Amendments to the Company’s Operating Agreement, Mogul shall
have no Manager Representative if its Member’s Percentage Interest is less than
10% and Mogul shall only be entitled to one Manager Representative if its
Member’s Percentage Interest exceeds 10%, but is less than 20% and the amendment
to the Operating Agreement as to Section 5.10 shall not come into effect.;





5.
DELAY



The payments of the fourth and fifth installments as set out in sub-clauses (d)
and (e) of Clause 2 of this Agreement may be delayed to the extent that the
Company does not secure Conditional User Permit(s) for the planned operations
for the California Leases until June 30, 2009;  and which delays for each
payment due date, shall be equal to one day for each day from and after June 30,
2009 to and including the day the Company acquires those licenses..


6.
USE OF FUNDS



The Company will apply the sum of US$235,520 in two installments of $US$120,000
and US$115,520 from the first and second installments respectively of Mogul’s
Capital Contributions paid in accordance with Clause 2 to repay the shareholder
loan owing by the Company to Australian Oil Company Limited.  The balance of the
Capital Contribution subscribed by Mogul pursuant to this Agreement will be
applied towards budgeted operating expenses.

 
3

--------------------------------------------------------------------------------

 

7.
MANAGERS



Subject to having satisfied its obligations under Clause 3, the Members of the
Company shall appoint as Managers whom Mogul nominates from time to time,
subject to those restrictions set out in Clause 4(iii)., in addition to its
existing two Managers.


8.
PRO RATA CONTRIBUTIONS



Upon payment by Mogul of the five installments of Capital Contributions pursuant
to Clause 2 of this Agreement the Members’ Percentage Interests of all Members
shall be as follows:


Barisan Energy Limited
    4 %
United Hydrocarbon Corporation
    21 %
Australian Oil Company No. 2 Limited
    35 %
Mogul
    40 %
Total
    100 %



At such time the Managers shall prepare a revised Schedule “B” to the Operating
Agreement reporting the above changes to the Members’ Percentage Interests made
in accordance with the table above, or should the provisions of Clause 4(c)
apply, amended in accordance with the application of that Clause.


9.
OPERATING AGREEMENT



The Members agree to amend the Operating Agreement as necessary to give full
effect to the matters hereby agreed, to the matters set out in the Schedule
hereto and to incorporate the normal terms applicable to an operating oil
exploration, development and production joint venture.


10.
REPRESENTATIONS AND WARRANTIES



10.1
Company Warranties



The Company represents and warrants to Mogul that each of the following
statements is true and correct on the date of this Agreement and will be true
and correct as at the date of issue of the Member’s Percentage Interest as if
made on that date:


(a)
the Member’s Percentage Interest will be validly issued and allotted;



(b)
the Company has the power to enter into and perform this Agreement; and



(c)
the entry into and performance of this Agreement by it does not constitute a
breach of any obligation or default of any agreement or undertaking by which it
is bound nor a breach of its Operating Agreement.


 
4

--------------------------------------------------------------------------------

 

10.2
Mogul Warranties



Mogul represents and warrants to the Company that each of the following
statements is true and correct on the date of this Agreement and will be true
and correct as at the date of issue of the Member’s Percentage Interest as if
made on that date.


(a)
Mogul has the power to enter into and perform this Agreement and has, or will at
the date of issue of the Member’s Percentage Interest, have obtained all
necessary consents to enable it to do so;



(b)
the entry into and performance of this Agreement by it does not constitute a
breach of any obligation or default of any agreement or undertaking by which it
is bound nor a breach of its constitution.



11.
MISCELLANEOUS



11.1
Entire Agreement



This Agreement is the entire agreement of the parties about the subject matter
of this Agreement and supersedes all other representations, negotiations,
arrangements, understandings or agreements and all other communications. No
party has entered into this Agreement relying on any representations made by or
on behalf of the other, other than those expressly made in this Agreement.


11.2
Further assurances



Each party must, at its own expense, whenever reasonably requested by the other
party, promptly do or arrange for others to do, everything reasonably necessary
to give full effect to this Agreement and the transactions contemplated by this
Agreement.


11.3
Costs



Each party must pay its own costs in respect of this Agreement and the documents
and transactions contemplated by this Agreement except that the Company must pay
all stamp duty on this Agreement.


11.4
Amendment



This Agreement may be amended only by a document signed by all parties.


11.5
Counterparts



This Agreement may be signed in counterparts and all counterparts taken together
constitute one document.


11.6
Governing law



This Agreement is governed by the laws of California.

 
5

--------------------------------------------------------------------------------

 

11.7
Jurisdiction



Each party irrevocably and unconditionally:


(a)
submits to the non-exclusive jurisdiction of the courts of California; and



(b)
waives, without limitation, any claim or objection based on absence of
jurisdiction or inconvenient forum.



EXECUTED as an agreement


SIGNED for and on behalf of
EXCELARON LLC by its duly
authorised representative in the
presence of:
)
)
)
)
       
/s/ (illegible)
 
/s/ (illegible)
Witness
   



SIGNED for and on behalf of
MOGUL ENERGY INTERNATIONAL
INC by its duly authorised
representative in the presence of:
)
)
)
)
       
/s/ Creenagh Flynn
 
/s/ Naeem Tyab
Witness
   



Ratified and Confirmed by the Following as to the applicable Clauses above as
shall apply to all Members and in respect to the Amendments to the Operating
Agreement – Schedule “A” hereto:


SIGNED for and on behalf of
AUSTRALIAN OIL COMPANY #2
LTD.  by its duly authorised
representative in the presence of:
)
)
)
)
       
/s/ (illegible)
 
/s/ (illegible)
Witness
   





SIGNED for and on behalf of
BARISAN ENERGY LTD. by its duly
authorised representative in the
presence of:
)
)
)
)
       
/s/ (illegible)
 
/s/ (illegible)
Witness
   





SIGNED for and on behalf of
UNITED HYDROCARBON INCORPORATED by its duly
authorised representative in the
presence of:
)
)
)
)
       
/s/ Creenagh Flynn
 
/s/ William Divine
Witness
   


 
6

--------------------------------------------------------------------------------

 

SCHEDULE “A”


AMENDMENTS TO OPERATING AGREEMENT


The Operating Agreement will be amended, by inserting the following Sections:


5.10             Notwithstanding Sections 5.1 to 5.3 hereof inclusive,
Australian Oil Company Limited (“AOC”) and Mogul will jointly control the
Company such that:


5.10.1  all decisions requiring a vote of the “Majority of Members” will need to
be agreed by both AOC and Mogul;


5.10.2  AOC and Mogul will at all times have a equal number of nominees acting
as Managers and at any meeting of Managers the nominees of AOC and Mogul
respectively shall have a equal number of votes regardless of the actual number
of Managers present;


5.10.3  in the event that a matter is not agreed by AOC and Mogul as Members or
by their respective nominee Managers, the Members agree to negotiate in good
faith to seek agreement on the matter.  If within 10 business days the Members
have not reached agreement, the Member that originally proposed the matter may
refer it at that Member’s cost, for determination by an independent person.  If
the Members cannot agree upon an independent person, such person will be
appointed at the request of the referring Member by the President of the
Association for Dispute Resolution of Northern California.  The independent
person shall hear submissions from both Members with respect to the matter and
determine it.  The independent person’s determination shall be binding on both
Member.


3.9               All Members’ loan and Capital Contributions required to be
made will be made by each Member pro-rata in proportion to its Member’s
Percentage Interest.  Once the Managers approve a Capital Contribution cash
call, they shall deliver a notice to all Members of that cash call, with full
particulars of the use of funds thereof and AFE back-up for the operations the
Company is to conduct with such Capital.  Such notices shall be deemed received
on the next business day of that of being if sent, if sent via facsimile or
email, or on the fifth business day of that of being if sent, if sent via first
class mail.  Each Member shall have until 3:00 p.m. PST on the 15th business day
following the deemed date of receipt of that cash call notice for that Member
(that Member’s “payment due date”) to remit to the Company a Capital
Contribution equal to that Member’s Percentage Interest in that cash call (plus,
if that Member chooses, a notice to participate in any Capital Contribution cash
call shortfall – see Section 3.9.6 below) or be deemed to have irrevocably
declined to have participated in that cash call.  In the event that a Member
declines to remit timely to the Company a Capital Contribution equal to that
Member’s Percentage Interest in that cash call its Member’s Participating
Interest shall be revised in accordance with the provisions of this Section:


3.9.1
the agreement between the Company and Mogul Energy International Inc. (“Mogul”)
made effective on _________, 2009 to permit Mogul to become a Member of the
Company shall be referred to as the “Mogul Agreement”, and the aggregate of the
payments as to a Member’s Capital Contribution that Mogul makes under the Mogul
Agreement shall be rounded down to the nearest $5,000.00 and be referred to as
the “Mogul Contribution”;


 
7

--------------------------------------------------------------------------------

 

3.9.2
the Capital Contributions of the Members other than Mogul made to the date
hereof for the purposes only of this Section shall be deemed to be $1,000,000
and the total Capital Contributions of the Members including that of the Mogul
Contribution shall be referred to as the “Stage 2 Capital Contributions”;



3.9.3
the Managers shall determine all Members’ Percentage Interests based upon the
Member’s Percentage Interest that Mogul acquires under the Mogul Agreement as
provided for in the Mogul Agreement, and such Members’ Percentage Interests
shall be factored into the Stage 2 Capital Contributions to determine each
Member’s “Stage 2 Contribution Factor”;  for example, if the Mogul Contribution
is $2,300,000 as set out in the Mogul Agreement, the Stage 2 Capital
Contributions will be $3.3 mm and the following calculations of Members’ Stage 2
Contribution Factors shall apply:



Member
Capital Contribution
Calculation
Stage 2 Contribution Factor
Mogul
40% x $(1 + 2.3) mm
$1.320 mm
AOC
35% x $(1 + 2.3) mm
$1.155 mm
UHC
21% x $(1 + 2.3) mm
$0.693 mm
Barisan
4%    x $(1 + 2.3) mm
$0.132 mm
All Members
100% x $(1 + 2.3)mm
$3.300 mm



3.9.4
The Members’ Percentage Interests portions of the next Capital Contribution cash
call  - the “Stage 3 Capital Contributions” shall apply, and if Members effect a
Stage 3 Capital Contribution that may be equal to, less than or greater than
each Member’s Percentage Interest portion thereof, that Member’s Percentage
Interest shall be re-calculated in accordance with the following:



Abbreviation
Definition
RMI
Revised Member’s Percentage Interest after a Member makes whatever its final
contribution may be to the Stage 3 Capital Contribution cash call
   
St2 CF
Stage 2 Contribution Factor for a Member
   
St2 TCC
Total of Stage 2 Capital Contributions of all Members
   
St3 CC
Stage 3 Capital Contribution being the final contribution amount of a Member to
a Stage 3 Capital Contribution
   
St3 TCC
Total of Stage 3 Capital Contributions of all Members



For each Member the formula for the re-calculation of its Member’s Percentage
Interest for the Stage 3 Capital Contribution shall be as follows:


RMI        =
St2 CF + St3 CC

St2 TCC + St3 TCC


For the Fifth Capital Contribution cash call the formula for each Member would
thus be as follows, the expressions in italics being extrapolated from those
above:


RMI        =      
              St4 CF + St5 CC                      

   Σ (St2 TCC   St3 TCC   St4 TCC St5 TCC)

 
8

--------------------------------------------------------------------------------

 

3.9.5
For the next Capital Contribution (a Stage 4 Capital Contribution) the procedure
shall be repeated and so on.  Once a Member’s Percentage Interest is increased
or decreased following the Capital Contributions actually made for a Capital
Contribution cash call, that adjusted Member’s Percentage Interest shall be that
in effect thereafter for that Member in respect of all assets and liabilities of
the Company effective the payment due date for that Capital Contribution cash
call, and until such Member’s Percentage Interest might be further amended
effective the payment due date of any subsequent Capital Contribution cash call.



3.9.6
When a Member remits timely to the Company a Capital Contribution equal to that
Member’s Percentage Interest in a Capital Contribution cash call, that Member
shall be entitled to give a notice to the Company to accompany its remittance of
such Capital Contribution cash call, and to contribute towards all or any
portion of the shortfall of all Members’ Capital Contribution cash calls not
paid timely and in full by one or more other Members.



3.9.7
Hence, if one or more Members do not timely advance their Member’s Percentage
Interest portion of a Capital Contribution cash call, the Members who timely pay
their Member’s Percentage Interest portions of Capital Contribution cash calls
and give notice to the Company of their willingness to make additional Capital
Contributions as above, shall be entitled to contribute to the shortfall in the
total Capital Contribution cash call as follows:



3.9.7.1           all that shortfall in the total Capital Contribution cash
call, subject to Sections 3.9.7.2 to 3.9.7.5 below;


3.9.7.2           if more than one Member wishes to contribute pursuant to
Section 3.9.7.2 above, or to contribute in an amount equal to that Member’s
Percentage Interest portion of the shortfall as such Member’s Percentage
Interest relates to the total of all Members’ Percentage Interests who so wish
to contribute to that shortfall, that portion of the shortfall in the Capital
Contribution equal to that Member’s Percentage Interest;


3.9.7.3           a specified amount of a Capital Contribution shortfall less
than that which would be equal to that Member’s Percentage Interest portion of
the shortfall as such Member’s Percentage Interest relates to the total of
Members’ Percentage Interests for those who wish to contribute to that shortfall
in accordance with their Member’s Percentage Interests;


3.9.7.4           if any shortfall of a Capital Contribution cash call remains
unpaid following the above procedure’s having been implemented, and one or more
Members wish to contribute to that final shortfall, the Managers shall decide
the allocation thereof being fair and reasonable in the process between one or
more Members so wishing to contribute to that shortfall; and


3.9.7.5           if any shortfall of a Capital Contribution cash call remains
unpaid following the above procedure’s having been implemented, and one or more
Members wish to contribute to that final shortfall, the Managers shall decide
the allocation thereof being fair and reasonable in the process between one or
more Members so wishing to contribute to that shortfall.
 
 
9

--------------------------------------------------------------------------------